August 31,         2015
Twelfth Court of Appeals
j.517    W.    Front    Ste,    Ste   354

Tyler, Texas            75702
                                                          FILED IN COURT OF APPEALS
                                                           12th Court erf Appeals District


RE:     No.    12-14-00332-CV
        Robert C.       Morris v Sherri Milligan Et Al        SEP 042015

                                                                TYLER TEXAS
                                                              PAM ESTES, CLERK
Dear     Court    Clerk,

         Please find enclosed my Appellant Pro Se Reply Brief to be
tiled and presented to the Court for consideration in the above
styled numbered cause.
         Please note that on this date a true and correct copy has
been served upon the Appellees'             counsel .
         I would request to be notified upon reciept and when the Court
enters its Opinion in this case.
         Thank you for your time and assistance in this matter, it is
greatly appreciated and welcomed. I await the Court's action.
                                                   Sincerely,




                                                              C.    Morris
                                                    Appellant Pro Se
                                                   TDCJ-ID |        1311083
                                                   Smith Unit
                                                   1313 CR 19
                                                    Lamesa,    Texas            79331

'enclosure(s) : 1 (8pgs-)

CC;     file
        Veronica       L.   Chidester,
         Asst.    Attorney General
                        IN    THE

            TWELFTH    COURT OF       APPEALS

                     TYLER,       TEXAS




               NO.    12-14-00332-CV
                                                      _mMESTES.CLERI



                ROBERT       C.    MORRIS

                       APPELLANT




             SHERRI   MILLIGAN,       ET AL

                      APPELLEES




ON DIRECT APPEAL FROM THE 349TH JUDICIAL DISTRICT
         COURT OF    ANDERSON COUNTY,         TEXAS
         TRIAL COURT CAUSE NO. 349-6270




         APPELLANT'S PRO SE REPLY BRIEF




                ROBERT       C.    MORRIS

                TDCJ-ID f         13110S3

             SMITH UNIT       • 1313 CR 19
              LAMESA, TEXAS           79331
                                        INDEX       OF    AUTHORITIES

                                                                                                  Page
  BREWER       v    SIMEF.TAL                                                                      4,5
     268 S.W.3d 763 (Tex.App.-Waco 2008)
  CITY    OF       HURST    v    CITY    OF       CCLLEYVILLE                                      2
     501 s.W.2d,140 (Tex.Civ.App.-Ft.Worth 1973)
  CRAVENS v SKINNER                                                                 »              1
     626 S.W.2d 173                (Tex.App.-Ft-Worth 1981)
  DALLAS-FT -WORTH REGIONAL                        AIRPORT BD.      v   3RANIFF alRWAYS, INC -     2
     26 B.R. 628       (N.D.    Tex 1982)
  EX PARTE GLOVER                                                                                  2
     701 S.W.2d 639                (Tex.          1985)
  EX PARTE          SLAVIN                                                              .    ..    2
     4j2 S.W.2d 43                (Tex.       1967)
  GANNON       v    BYWATER                                    ..                                  1
     669 S.W.2d 756 (Tex.App.-Dallas 1984)
  GATES v          COOK                                                                            4
     376 F.3d 323 (5th Cir.                         2004)
  HARWELL v          STATE FARM MUT . AUTO.                 INS.    CO       ;                     2
     896 S.W.2d 170 (Tex. 1995)
     JOHNSON v JOHNSON                                *                                       . 3,4
     385 F.3d 503 (5th Cir.                         2004)
  JONES v          BOCK                                                                     ... 4
     549 U.S. 199,    127 S. Ct. 917 (2007)
  LEACRMAN v          DRETKE                                                                       3
     261 S.W.3d 297 (Tex-App.-Ft.Worth 2008)
  LONE STAR CEMENT CORP.                      v    FLAIR                                           2
     467 S.W.2d 402 (Tex.                         1971)
  PATTERSON v STANLEY                                                                              3,4
     547 Fed.Appx. 510 (5th Cir. 2003)
  RIDDLE       V    TDCJ-ID.                                                                       3
     2006 WL 328127 (Tex-App.-Corpus Christi Feb. 9, 2006)
  SAFETY-KLEEN             CORP    v    GARCIA                                                     2
     945 S.W.2d 268 (Tex.App.-San Antonio 1997)
  STAR-TELGRAM,             INC    v    DOE                                                       2

CONSTITUTIONS,             STATUTES,          OTHER

 TEXAS CIVIL           PRACTICE &             REMEDIES      CODE
     SECTION 14 .004                                                                              2
     SECTION 14 .005                                                                              2/3

  TEXAS    GOVERNMENT             CODE
     SECTION 501.008                                                                              3,4
                                           IN     THE
                                TWELFTH   COURT        OF   APPEALS
                                        TYLER,        TEXAS

ROBERT C.     MORRIS,                            §
            Appellant
                                                 §          APPELLANT'S PRO SE REPLY BRIEF
vs


SHERRI MILLIGAN,        ET AL.,                  §
            Appellees


TO   THE   HONORABLE    COURT   OF   APPEALS:


      COMES NOW, Robert C. Morris, Appellant Pro Se in the above styled cause, respect
fully files and submits this reply brief to Appellee's Brief filed in this case.
                                                 I.
                                       Judicial       Notice

A. ISSUES RAISED


       Morris request notice is taken that the Appellee's failed to present arguments
regarding Issues 1-3 of the Appellant's Brief, thus Appellees have voluntarily and
knowingly waived any future arguments regarding these issues. See: CRAVENS v SKINNER,
626S.W.2dl73 (Tex.App.-Ft. Worth 1981); GANNON v BYWATERS, 669S.W.2d756 (Tex.App.-Dallas
1984). Morris contends that since Appellee's did not raise argument regarding issues
1-3, Appellees do not deny claims raised therein.

B.   INCORRECT JUDGE

      Morris request notice is taken that Appellees incorrectly name the Honorable Judge
W. Edwin Denman as the person who granted Appellees' motion to dismiss and issued final
judgment. The Honorable Judge Pam Foster-Fletcher was the presiding official and there
was no granting of Appellees' motion to dismiss as filed with the trial court.

C.   ACCESS TO COURTS

       TDCJ no longer allows offenders access to the Grievance Manual. No reasons were
given for the denial of access. Morris requested from Unit Grievance Investigator to
be called to her office to review the Grievance Manual due to civil litigation and
court deadline. Morris was denied "Due to the 'Summary of Changes September 2014' the
Grievance Manual is not available for review." This reply was per 1-60. Thus Morris
cannot properly consider what TDCJ procedure now is or was for the grievance process.
                                                II.

      Morris is confused by Appellees' argument and his understanding on court procedures.
The Appellees' argument and contention is that Morris should have briefed on every
possible element of Chapter 14 as reasons for trial court dismissal, not just the one
reason stated in the Order of Dismissal.
     Now, a court acts by and through its orders and not otherwise. CITY OF HURST v
CITY OF COLLEYVILLE, 501S.W.2di40 (Tex.Civ.App.-Ft. Worth 1973). Under Texas law, same
rules of construction apply to court orders as to other written instruments. DALLA3-
FT. WORTH REGIONAL AIRPORT BD. v BRANIFF AIRWAY, INC, 26B.R. 628 (N.D. Tex. 1982); LONE
STAR CEMENT CORP.,v FAIR, 467 S.W.2d 402 (Tex. 1971). It is true that the terms of
order, judgment, or decree which the court seeks to enforce must be clear, specific,
unambiguous, and unequivocal. See EX PARTE SLAVIN, 412S.W.2d43 (Tex. 1967). The
specificity of the terms of the order is tested oy the four corners of the order, by
the express language of the terms themselves, and the meaning cannot depend upon
clarification or interpretation at future hearings or otherwise. EX PARTE GLOVER, 701
S.W.2d,639 (Tex. 1985).
     The order issued by the trial court dismissed the case specifically for the alleged
failure to file a declaration relating to previous tilings under §14.004 of Texas Civil
Practice and Remedies Code. Even the Appellees agree this is what the trial court
dismissed the case for. See Appellee Brief, pg.4-,5. The Appellees even go further. They
affirm that Morris did file declaration and complied with §14.004 and that "the trial
court was not correct in reasoning that Appellant had not complied with §14.004.,; Id.
at pg- 5 (emphasis added).
     The Appellees, however, now contend that the trial court was correct in dismissing
the suit for other reasons under Chapter 14, specifically, Morris failed to exhaust
all administrative remedies pursuant to §14.005 of Tex.Civ.Prac & Rem. Code, meaning
the order was ambiguous. This is the same argument Appellees raised in October 2012,
to which the court did not act on motion, thus could be considered denied or overruled
by matter of operation of law. A trial court is required to consider and rule upon a
motion within a reasonable time. SAFETY-KLEEN CORP. v GARCIA, 945 S.W.2d, 268,269 (Tex.
App.-San Antonio 1997). Over two (2) years is reasonable amount of time, yet the trial
court never ruled upon that motion.
     The argument advanced by Appellees seems to contradict the Texas Supreme Court on
this issue. When summary judgment does not specify ground or grounds for ruling, judg
ment must be affirmed on appeal if any theories advanced therefore are meritorious.
STAR-TELEGRAM, INC v DOE, 915 S.W.2d 476,473 (Tex.1995); HARWELL v STATE FARM MUT. AUTO.
INS. CO., 896 S.W. 2d 170,173 (Tex. 1995) (emphasis added). The trial court's order did
specify ground for ruling: "Plaintiff failed to an affidavit or unsworn declaration
relating to previous filings which complied with Section 14.004." See CR. 109.
     So relying upon the Texas Supreme Court's decisions, the argument and/or theories
advanced by Appellees are without merit. Morris did comply with Section 14.004, as
Appellees affirm. Morris and Appellees both agree the trial court was in error in
dismissing the suit for failure to comply with Section 14.004. Thus, case should be
reversed and remanded back to trial court for further proceedings.
                                           III.
     The argument Appellees make on alternative, unspecified reasoning for dismissal
being correct is the alleged failure to exhaust administrative remedies pursuant to
Section 14.005 of Tex.Civ.Prac. & Rem. Code. This, as mentioned above, is the same
argument advanced in October 2012 motion to dismiss and under Texas Supreme Court
decisions, lack merit.

     The Appellees rely upon opinions issued by sister appellate courts that opined
"proper exhaustion requires both the timely filing of grievances and exhaustion as to
all claims and all parties." See LEACHMAN v DRETKE, 261 S.W.3d 297,310-311 (Tex.App.-
 Ft .Worth 2008) and RIDDLE v TDCJ-ID, 2006 WL 328127 (Tex.App.-Corpus Christi Feb. 9, 2006).
 Both of the court of appeals read more into the statute than what is there, not the
 plain language of the statutes.
      Texas Civil Practice & Remedies Code, Section 14.005 - GRIEVANCE SYSTEM DECISION;

 EXHAUSTION OF ADMINISTRATIVE REMEDIES - states:

      (a) an inmate who files a claim that is subject to the grievance system
          established under Section 501.008, Texas Government Code, shall file
          with the court:
          (1) an affidavit or unsworn declaration stating the date that the
              grievance was filed and the date the written decision described
              by Section 501.008(d), Government Code, was received by the inmate; and
          (2) a copy of the written decision from the grievance system.
      (b) a court shall dismiss a claim if the inmate fails to file the claim
          before the 31st day after the date the inmate receives the written
          decision from the grievance system."
                                   (VERNONS 2012)

     Section 501.008(d) of the Texas Government Code, provides that "an inmate may not
file a claim in state court regarding operative facts for which the grievance system
 provides the exclusive administrative remedy until the inmate receives a written
decision issued by the highest authority provided for in the grievance system." (VERNONS
2014) .
      No place in either statute does it state that proper exhaustion requires exhaustion
as to all claims and all parties. In fact §501.008 makes the argument that only the
"operative facts" must be presented to exhaust remedies. Whether Appellees wish to admit
 it or not, TDCJ's Grievance system is to put the administration on notice of an issue
 or claim that may lead to legal action. See JOHNSON v JOHNSON, 385F.3d 503,517,522 (5th
 Cir. 2004); PATTERSON v STANLEY, 547 Fed.Appex. 510 (5th Cir. 2013).
      As for Tex.Civ.Prac. & Rem. Code §14.005, "The purose of statutes requiring inmate
 to receive written decision from highest grievance authority before filing claim in
state court       is to allow the trial court to ensure that an inmate ... has first used
the Department of Criminal Justice's grievance procedure and has exhausted his admin
istrative remedies through the prison grievance system before filing suit on the same
operative facts." BREWER v SIMENTAL.- 268 S.W.3d 763 (Tex.App.-Waco 2008) (emphasis added).
       Nothing requires prisoners to identify all defendants that they later sue. JONES
v BOCK, 549 U.S. 199, 217, 127 S.Ct. 910(2007). Nevertheless, a prisoner must provide
administrators with a fair opportunity under the circumstances to address the problem
that will later form the basis of the suit, and for many types of problems this will
often require, as a practical matter, that the prisoner's grievance identify individuals
who are connected with the problem. JOHNSON, 385F.3d at 522; PATTERSON, 547 Fed. Appex
510.

       Furthermore, when the Step 2 response provides that the Step 1 "narrative" had
been reviewed, the grievance was rejected for substantive reasons. Thus, prison officials
-the Appellees - now cannot argue that Morris' grievance failed to comply with proced
ural rules, because the officials looked past the purported technical default. See
GATES v COOK,376F.3d 323,331 & n.6 (5th Cir 2004). Also, a closer examination of the
Step 2 Grievance form, it states: "Give reason for appeal(Be specific). I am dissatisfied
with the response at Step 1 because..." TDCJ-ID Form 1-128 (rev. 9-1-2007) (emphasis
added).
       What the Appellees wish for the courts to rule is not what the statutes state or
require of a prisoner to exhaust administrative remedies. Even §501.008, Gov't Code,
truly puts prison officials on notice that any action taken with a grievance is to be
considered prepared for litigation. So when the grievance investigator allegedly did
her duty, it was with knowledge her actions were subject to litigation and    she could
be named in potential suit. The Warden or Asst. Warden, when he signed off    on the
investigation and findings, he did so with knowledge that his actions were    subject to
litigation and being named a potentional party to suit. As the courts have    stated many
times in many cases, ignorance of the law is no excuse or reason.
     The Appellees propose as means of exhausting administrative remedies would prevent
the original issue from coming before the court. A prisoner who wishes to name all
parties involved in the whole process, such as Morris did, would have to file three(3)
seperate suits before the courts. The statute only provides 31-day limitation period
for filing. By the time the grievance on the investigator is filed, it would be denied
for not being filed within 15 days of incident. Prisoner does not know who investigated
until Step 1 is returned. The same with who signed off on the grievance and investigation.
Further an offender can only file one (1) grievance per 7 days, limiting offenders even
more to exhaust administrative remedies and access to the courts.
    So by the Appellees proposal, the Courts will be inundated with not less, but more
lawsuits from prisoners, contrary to the purpose for establishing Chapter 14. See
BREWER, 268S.W.3d 763. If the Appellees would actually ise the Grievance system they
established as it should be used for: to legitimately correct its own mistakes and to
resolve issues, instead of denying over 90% of the filed Grievances, the Courts would
not have to deal with so many inmate lawsuits. Instead, Appellees would rather waste
taxpayer money and the Court's time to defend suits they could have easily resolved
through the grievance process or before it coming to the Courts.
     Morris' case is one of many examples, to resolve the issues Morris had originally
raised, all the Appellees had to do was return, replace, and/or repair Morris's property.
Something so simple, yet the Appellees have made it so complex, because they do not
want to admit to errors or mistakes or wrong doing. Something, in this case, that has
over 6 years and counting - that could have been resolved within 30 days of the
original step 1 grievance. Who really is at fault for the numerous prisoner lawsuits,
the prisoner or TDCJ for failure to resolve matters it could have during the grievance
process? The mentality of TDCJ is to keep punishing us prisoner beyond what the Court
did, they feel we prisoners have no rights and treat prisoners like garabage. Maybe
TDCJ, including the Appellees, need to rethink their actions and way of thinking.

                                            IV.
                                      CONCLUSION

     The Appellees admit that trial court erred in dismissing the suit for failure to
file a Declaration relating to previous filings. The Declaration was filed and complied
with statute, the Appellees agree. Thus, the trial court abused its discretion, warrant
ing reversal of dismissal order and remand for trial.
     The fact that the Order was specific as to why the suit was being dismisssed,
makes the Appellees argument regarding exhaustion of administrative remedies moot.
Regardless, the statutes are very clear and the Appellees's contention and stance is
without merit. Thus the Court should find abuse of discretion by the trial court, the
Appeellees' argument is without merit, and enter an Order of reversal and remand.
     All other issues raised by Appellant should be considered ans an opinion issued,
regardless of Appellees waiver of argument and challenge.
                                           PRAYER


     WHEREFORE, PREMISES CONSIDERED, the Appellant Robert C. Morris, prays this
Honorable Court finds merit on the issues raised and that the trial court abused its
discretion in dismissing the suit, and issues an Order granting reversal of dismissal
and remand for trial, in the interest of justice.




                                    -5"<
                                                      Respectfully Submitted,
DATED: August 31, 2015



                                                      Robert C. Morris
                                                      Appellant Pro Se
                                                      TDCJ-ID # 1311083
                                                      Smith Unit
                                                      1313 CR 19
                                                      Lamesa, Texas    79331



                         RULE 9.4(i) CERTIFICATE OF COMPLIANCE

     I, Robert C. Morris, certify that this type-written document is 5 pages in
length, accounting for Rule 9.4(i)(l)'s inclusions and exclusions.
     EXECUTED on this the 31st day of August, 2015.



                                                             C. Morris
                                                      Appellant Pro Se
                                                      TDCJ-ID # 1311083




     I, Robert C. Morris, declare under penalty of perjury, that the foregoing is
true and correct, and further certify that a true and correct copy has been served
upon Veronica L. Chidester, Asst. Attorney General, Po Box 12548, Austin, Texas
78711-2548 by placing in the Smith Unit/TDCJ Prison Legal Mail System on this the 31st
day of August, 2015.



                                                             C.    Morris
                                                      Appellant Pro Se
                                                      TDCJ-ID # 1311083
                                                       Respectfully Submitted,
DATED: August 31, 2Ulb



                                                       Robert C. t a a t i
                                                       appellant Pro be
                                                       TDCJ-ID # 1311083
                                                       Smith Uttit
                                                       1313 CR 19
                                                       Lamesa, Texas     79331


                         RULE 9.4U) CERTIFICATE OF COMPLIANCE

     1, Robert C. Mortis, certify that una type-written document is 5 pages m
length, accounting tor tiuie 9.4(i)(l)'s inclusions ana exclusions.
     EXECUTED on this the 3it>t aay oi August, 2015.



                                                       Robert C. Moms
                                                       Appellant Pro Se
                                                       TDCJ-ID t 1311083




     1, kobett C. Mortis, Declare under ^.enaity of perjury, that the foregoing is
true ana correct, anc futthese certify that a true ana correct copy has been serveo
upon Veronica L. Chidester, Asst. Attorney General, Pc Box 12548, Austin, Texas
78711-2548 by placing in the Snath Unit/TDCJ Prison Legal Mail System on this the 3ist
aay of August, 2015.



                                                       Robert C. Morris
                                                       Appellant Pro Se
                                                       TLCJ-1D i     1311083




                                       fc>-